—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied *903defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action. Plaintiff has asserted a valid negligence cause of action premised upon the alleged failure of the Camillus Town Court Clerk to retire an outstanding warrant against plaintiff after the underlying charge had been resolved (see, Glowinski v Braun, 105 AD2d 1153, appeal dismissed 65 NY2d 637). “A public officer may be subject to liability for a wrongful act if that act is deemed ministerial rather than discretionary or quasijudicial in nature” and the Town Court Clerk’s failure to retire a warrant “must be considered ministerial” (Glowinski v Braun, supra, at 1153). (Appeal from Order of Supreme Court, Onondaga County, Roy, J. — Dismiss Pleading.) Present — Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.